Title: To George Washington from Jonathan Boucher, 15 July 1768
From: Boucher, Jonathan
To: Washington, George



Dear Sir,
Caroline, July 15th 17⟨68⟩

I have just Time to put a Cover over The Enclosed, & to add to the Informa[tio]n I suppose Mastr Custis himself has given You, that He has enjoy’d perfect Health ever since You left Him, exceptg two or three Days that He complain’d of a Pain in his Stomach, which I at first took for the Cholic, but since think it more likely that it might be owing to Worms. As it easily went off, by two or three Medicines I gave Him, and as He has had no Returns, I did not think it necessary to consult ⟨Dr Mer⟩cer; which however I shall immediately do if You ⟨desire⟩ it.
You will oblige us by looking into yr Books for a work of Cicero’s, De officiis, or his Familiar Epistles—& ⟨mutilated⟩ Livy: & sending Them down by the first Opportunity that ⟨of⟩fers.
Be so obliging to Me as to excuse the Shortness of this Letter—it shall not be long, ere I will write to You more ⟨fu⟩lly—The Messenger, who is to carry This to the office, now waits for Me. I am, very respectfully, yr most Obedt Hble Servt

Jona[tha]n Boucher

